Citation Nr: 1600297	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  04-28 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for deep venous thrombosis.

2. Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

3. Entitlement to an initial compensable rating for left knee chondromalacia prior to April 6, 2015, and in excess of 10 percent thereafter.

4. Entitlement to an initial compensable rating for a burn scar of the back.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his grandmother


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 to February 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2002 rating decision issued by the Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In June 2015, the Board remanded the appeal for further development.

In October 2015, the AOJ assigned a 10 percent rating for left knee chondromalacia, effective April 6, 2015, based on limitation of flexion.  As this is not the highest rating that might be assigned, the appeal continues.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In June 2015, the Board remanded the claim in part for the Veteran to identify healthcare providers who treated him for any of the issues currently on appeal.  The Board also directed the AOJ to obtain treatment records related to deep vein thrombosis from Eisenhower Hospital and to consider the complete record when readjudicating the appeal.

In September 2015, the RO mailed a correspondence to the Veteran requesting that he identify relevant healthcare providers.  In a September 2015 correspondence, the Veteran noted that he had received treatment through VA Medical Centers in Cincinnati and Dayton, Ohio, in addition to Chillicothe VA Medical Center.  While the AOJ obtained all available treatment records from the Chillicothe VA Medical Center, it did not attempt to obtain any records from the two other facilities.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, although a number of medical records from Eisenhower Army Medical Center at Fort Stewart, Georgia were associated with the claims file in September 2015, an October 2015 supplemental statement of the case shows that AOJ did not consider those records.  It also reveals that the AOJ erroneously noted that the Veteran had failed to respond to the prior request that he identify relevant healthcare providers.  Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records from the VA Medical Centers in Cincinnati and Dayton Ohio for the period from February 2002 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the claims.  In doing so, the complete record must be considered, to include the records from Eisenhower Army Medical Center.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

